Case 20-50211-grs             Doc 4      Filed 02/06/20 Entered 02/06/20 00:45:05                      Desc Main
                                          Document     Page 1 of 7


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    GenCanna Global USA, Inc.,1                          )    Case No. 20-50133-grs
                                                         )
              Debtor.                                    )    Honorable Gregory R. Schaaf
                                                         )


                                                         )
    In re:                                               )    Chapter 11
                                                         )
    GenCanna Global, Inc.,                               )    Case No. 20-50211
                                                         )
              Debtor.                                    )
                                                         )


                                                         )
    In re:                                               )    Chapter 11
                                                         )
    Hemp Kentucky LLC,                                   )    Case No. 20-50212
                                                         )
              Debtor.                                    )
                                                         )

                        MOTION OF THE DEBTORS AND DEBTORS
                IN POSSESSION FOR ENTRY OF AN ORDER DIRECTING THE
              JOINT ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

             GenCanna Global USA, Inc. and its above-captioned affiliated debtors and debtors in

possession (collectively, the “Debtors”), by and through counsel, hereby submit this motion (the

“Motion”) for the entry of an order pursuant to sections 101(2) and 105(a) of title 11 of the United

States Code (the “Bankruptcy Code”), and Rule 1015(b) of the Federal Rules of Bankruptcy



1
 The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: GenCanna Global USA, Inc. (0251); GenCanna Global, Inc.,
(N/A); and Hemp Kentucky LLC (2600). The debtors’ mailing address is 321 Venable Road, Suite 2, Winchester,
KY 40391.


20820539.2
Case 20-50211-grs          Doc 4     Filed 02/06/20 Entered 02/06/20 00:45:05           Desc Main
                                      Document     Page 2 of 7


Procedure (the “Bankruptcy Rules”) directing the joint administration of the Debtors’ chapter 11

cases.       In support of the Motion, the Debtors rely upon and incorporate by reference the

Declaration of James Alt in Support of Chapter 11 Petitions and First Day Pleadings (the “First

Day Declaration”). In further support of the Motion, the Debtors respectfully represent as follows:

                                       Jurisdiction and Venue

         1.       This Court has jurisdiction over these Cases under 28 U.S.C. §§ 157 and 1334, and

pursuant to L.R. 83.12 of the Joint Local Rules of Civil Practice for the United States District

Courts for the Eastern and Western Districts of Kentucky.           This matter constitutes a core

proceeding under 28 U.S.C. § 157(b)(2)(A).

         2.       Debtors GenCanna Global USA, Inc. and GenCanna Global, Inc. have maintained

their principal places of business in Winchester, Clark County, Kentucky during the 180-day

period immediately preceding the Petition Date. Debtor Hemp Kentucky, LLC maintained its

principal place of business in Lexington, Fayette County, Kentucky during that same period as

well. Accordingly, venue for the Debtors’ Cases is proper in this District under 28 U.S.C. §§ 1408

and 1409


                                             Background

         3.       On January 24, 2020 (the “Petition Date”), Pinnacle, Inc., Crawford Sales, Inc.,

and Integrity / Architecture. PLLC filed an involuntary chapter 11 petition under the Bankruptcy

Code against GenCanna Global USA, Inc. On February, 6, 2020, GenCanna Global USA, Inc.

consented to the involuntary petition and the other Debtors filed their own voluntary chapter 11

petitions under the Bankruptcy Code. As a result of these petitions the Debtors consented to, or

commenced, the current chapter 11 bankruptcy cases (the “Cases”). The Debtors are seeking to

have the Cases jointly administered for procedural purposes only.


                                                   2
20820539.2
Case 20-50211-grs        Doc 4     Filed 02/06/20 Entered 02/06/20 00:45:05             Desc Main
                                    Document     Page 3 of 7


         4.    The Debtors are continuing to operate their business and manage their affairs as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         5.    To date, the Office of the United States Trustee (the “U.S. Trustee”) has not

appointed an official committee of unsecured creditors in the Cases.

         6.    The Debtors have filed various customary first day motions (the “First Day

Motions”) seeking emergency relief to facilitate an efficient transition of their operations into

chapter 11 and to minimize disruption. In support of these Cases and the relief requested in the

First Day Motions, the Debtors have filed the First Day Declaration. The First Day Declaration

contains a detailed description of the Debtors’ business operations, capital structure, and events

leading to the filing of these Cases, and is incorporated herein by reference

                                         Relief Requested

         7.    By this Motion, the Debtors seek entry of an order, pursuant to Section 105(a) of

the Bankruptcy Code and Bankruptcy Rule 1015(b), directing the joint administration of the

Debtors’ pending Chapter 11 Cases, solely for procedural purposes, in order to optimally and

economically administer. Specifically, the Debtors request that the Clerk of the United States

Bankruptcy Court for the Eastern District of Kentucky (the “Clerk”) maintain one file and one

docket for all of the jointly-administered Chapter 11 Cases under the case number assigned to the

proposed lead Debtor, GenCanna Global USA, Inc.




                                                 3
20820539.2
Case 20-50211-grs             Doc 4      Filed 02/06/20 Entered 02/06/20 00:45:05                     Desc Main
                                          Document     Page 4 of 7


             8.     The Debtors further request that the Clerk of the Court administer the Chapter 11

Cases under a consolidated caption to reflect their joint administration, as follows:

                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

                                      )
    In re:                            )                       Chapter 11
                                      )
 GenCanna Global USA, Inc., et al.,1  )                       Case No. 20-50133-grs
                                      )
       Debtors.                       )                       (Joint Administration Requested)
                                      )
                                      )                       Honorable Gregory R. Schaaf
                                      )
______________________________________)

             9.     Finally, the Debtors request that a docket entry substantially similar to the following

be made on the docket of each of the above-captioned Chapter 11 Cases:

             An order has been entered in this case directing the procedural consolidation and
             joint administration of the chapter 11 cases of GenCanna Global USA, Inc.;
             GenCanna Global, Inc.; and Hemp Kentucky LLC. The docket in the chapter 11
             case of GenCanna Global USA, Inc., et al., Case No. 20-50133-grs, should be
             consulted for all matters affecting the above-listed cases.

                                     Basis for Relief Requested

             10.    Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending in the

same court by or against a debtor and an affiliate, “the court may order a joint administration of

the estates.” FED. R. BANKR. P. 1015(b). Section 105(a) of the Bankruptcy Code also provides

the Court with power to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of [the Bankruptcy Code].”




1
 The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal tax identification
numbers in parentheses): GenCanna Global USA, Inc. (0251); GenCanna Global, Inc. (N/A); and Hemp Kentucky,
LLC (2600).

                                                          4
20820539.2
Case 20-50211-grs         Doc 4     Filed 02/06/20 Entered 02/06/20 00:45:05              Desc Main
                                     Document     Page 5 of 7


         11.   As described in the First Day Declaration, each of the Debtors, excluding

GenCanna Global, Inc., is fully owned and/or controlled by another Debtor, and the Debtors all

share common ownership. The Debtors also share resources and management. Thus, the Debtors

are “affiliates” as that term is defined in section 101(2) of the Bankruptcy Code and are “related

parties” within Bankruptcy Rule 1015(b). Accordingly, this Court is authorized to grant the relief

requested herein.

         12.   Given the commercial and corporate relationships among the Debtors, joint

administration of the Cases will provide administrative convenience without harming the

substantive rights of any party. Many of the motions, hearings, and orders that will arise in the

Cases will affect all of the Debtors. Thus, the entry of an order directing joint administration of

the Cases will reduce fees and costs by, for example, avoiding duplicative filings and objections.

Moreover, joint administration will also simplify supervision of the administrative aspects of the

Chapter 11 Cases by the U.S. Trustee and allow all parties in interest to monitor the Cases with

greater ease and efficiency. This Court will also be relieved of the burden of entering duplicative

orders and maintaining duplicative files as the Cases proceed.

         13.   Joint administration of the Cases will not give rise to any conflicts of interest among

the Debtors’ estates, nor will it prejudice or adversely affect the rights of the Debtors’ creditors,

because the Debtors seek only administrative, not substantive, consolidation of their estates.

Parties in interest will not be harmed by the relief requested, but instead, will benefit from the cost

reductions associated with the joint administration of the Cases.

         14.   For these reasons, the Debtors respectfully submit that the joint administration of

the Cases is appropriate and is in the best interest of the Debtors, their estates, their creditors, and

all other parties in interest, and, therefore, this Motion should be granted.



                                                   5
20820539.2
Case 20-50211-grs         Doc 4     Filed 02/06/20 Entered 02/06/20 00:45:05            Desc Main
                                     Document     Page 6 of 7


                                               Notice

           15.   The Debtors have sent notice of this Motion to: (a) the Office of the United States

Trustee for the Eastern District of Kentucky, (b) the Debtors’ secured creditors, (c) the twenty (20)

largest unsecured creditors of each Debtor, (d) the Internal Revenue Service, (e) the

Commonwealth of Kentucky Department of Revenue, (f) the Securities and Exchange

Commission, and (g) all other parties who have requested notice in the Cases. The Debtors submit

that the foregoing constitutes adequate notice under the circumstances. Furthermore, the Debtors

will provide further notice of any final hearing on the Motion to parties in interest as the Court

directs.

           16.   Notice is hereby given that the foregoing shall be brought on for hearing before the

United States Bankruptcy Court for the Eastern District of Kentucky, 100 East Vine Street, Second

Floor Courtroom, Lexington, Kentucky on Thursday, February 6, 2020 at 1:00 p.m. (Eastern) or

as soon as counsel may be heard




                             [remainder of page intentionally left blank]




                                                  6
20820539.2
Case 20-50211-grs         Doc 4    Filed 02/06/20 Entered 02/06/20 00:45:05            Desc Main
                                    Document     Page 7 of 7


         WHEREFORE, the Debtors respectfully request that the Court enter an order (i) granting

the Motion, (ii) directing the joint administration of the Debtors’ Chapter 11 Cases under the case

of GenCanna Global USA, Inc. et al., Case No. 20-50133-grs, and (iii) granting such further relief

as the Court deems just and proper.


Dated: February 6, 2020                      Respectfully submitted,

 /s/ James R. Irving                                Michael J. Barrie (pro hac vice pending)
 James R. Irving                                    Jennifer R. Hoover (pro hac vice pending)
 April A. Wimberg                                   BENESCH, FRIEDLANDER, COPLAN, &
 Christopher B. Madden                              ARONOFF LLP
 DENTONS BINGHAM GREENEBAUM LLP                     222 Delaware Avenue, Suite 801
 3500 PNC Tower                                     Wilmington, DE 19801
 101 South Fifth Street                             Telephone: (302) 442-7010 Phone
 Louisville, Kentucky 40202                         E-mail:      mbarrie@beneschlaw.com
 Telephone:     (502) 587-3606                                   jhoover@beneschlaw.com
 Facsimile:     (502) 540-2215
                                                    -and-
 E-mail:        james.irving@dentons.com
                april.wimberg@dentons.com           Elliot M. Smith (pro hac vice pending)
                chris.madden@dentons.com            BENESCH, FRIEDLANDER, COPLAN, &
                                                    ARONOFF LLP
 Proposed counsel to the Debtors                    200 Public Square, Suite 2300
                                                    Cleveland, OH 44114
                                                    Telephone:     (216) 363-4500
                                                    E-mail:        esmith@beneschlaw.com
                                                    Proposed Counsel for the Debtors




                                                7
20820539.2
